Name: Council Decision 2011/621/CFSP of 21Ã September 2011 extending the mandate of the European Union Special Representative to the African Union
 Type: Decision
 Subject Matter: international affairs;  extra-European organisations
 Date Published: 2011-09-21

 21.9.2011 EN Official Journal of the European Union L 243/19 COUNCIL DECISION 2011/621/CFSP of 21 September 2011 extending the mandate of the European Union Special Representative to the African Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 6 December 2007, the Council adopted Joint Action 2007/805/CFSP (1) appointing Mr Koen VERVAEKE as European Union Special Representative ("EUSR") to the African Union ("AU"). His mandate expired on 31 August 2011. (2) Therefore, the mandate of the EUSR should be extended from 1 September 2011 until 30 June 2012. (3) The EUSR will implement his mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Mr Koen VERVAEKE as EUSR to the AU is hereby extended until 30 June 2012. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the High Representative ("HR"). Article 2 Policy objectives The mandate of the EUSR shall be based on the EU's comprehensive policy objectives in support of African efforts to build a peaceful, democratic and prosperous future as set out in the Joint Africa-EU Strategy. These objectives include: (a) enhancing the EU's political dialogue and broader relationship with the AU; (b) strengthening the EU-AU partnership in all areas outlined in the Joint Africa-EU Strategy, contributing to the development and implementation of the Joint Africa-EU Strategy in partnership with the AU, respecting the principle of African ownership and working more closely with African representatives in multilateral fora in coordination with multilateral partners; (c) working with, and providing support to the AU by supporting institutional development and strengthening the relationship between EU and AU Institutions, including through development assistance, to promote:  peace and security: predict, prevent, manage, mediate and resolve conflict, support efforts to promote peace and stability, support post-conflict reconstruction,  human rights and governance: promote and protect human rights; promote fundamental freedoms and respect for the rule of law; support, through political dialogue and financial and technical assistance, African efforts to monitor and improve governance; support growth of participatory democracy and accountability; support the fight against corruption and organised crime and further promote efforts to address the issue of children and armed conflict in all its aspects,  sustainable growth, regional integration and trade: support efforts towards interconnectivity and facilitate people's access to water and sanitation, energy and information technology; promote a stable, efficient and harmonised legal business framework; assist to integrate Africa into the world trade system, assist African countries to comply with EU rules and standards; support Africa in countering the effects of climate change,  investment in people: support efforts in the fields of gender, health, food security and education, promote exchange programmes, networks of universities and centres of excellence, address the root causes of migration. Furthermore, the EUSR will play a key role in implementing the Joint Africa-EU Strategy intended to further develop and consolidate the strategic partnership between Africa and the EU. Article 3 Mandate In order to achieve the Common Foreign and Security Policy (CFSP)/Common Security and Defence Policy (CSDP) aspects of the objectives referred to in Article 2, the mandate of the EUSR shall be to: (a) strengthen the overall EU influence in, and coordination of, the Addis Ababa-based dialogue with the AU and its Commission, on the whole range of CFSP/ESDP issues covered by the EU-AU relationship, in particular the Peace and Security Partnership and support to the operationalisation of the African Peace and Security Architecture; (b) ensure an appropriate level of political representation, reflecting the importance of the EU as a political, financial and institutional partner of the AU, and the step change in that partnership necessitated by the growing political profile of the AU on the world stage; (c) represent, should the Council so decide, EU positions and policies, when the AU plays a major role in a crisis situation for which no EUSR has been appointed; (d) help achieve better coherence, consistency and coordination of EU policies and actions towards the AU, and contribute to enhance coordination of the broader partner group and its relation with the AU; (e) contribute to the implementation of the EU human rights policy relevant to the AU, including the EU Guidelines on human rights, in particular the EU Guidelines on Children and Armed Conflict as well as on violence against women and girls and combating all forms of discrimination against them, and the EU policy on Women, Peace and Security; (f) follow closely, and report on, all relevant developments at AU level; (g) maintain close contact with the AU Commission, other AU organs, missions of African Sub-regional organisations to the AU and the missions of the AU Member States to the AU; (h) facilitate the relations and cooperation between the AU and African Sub-regional organisations, especially in those areas where the EU is providing support; (i) offer advice and provide support to the AU upon request in the areas outlined in the Joint Africa-EU Strategy; (j) offer advice and provide support upon request to the building up of the AU's crisis management capabilities; (k) on the basis of a clear division of tasks, coordinate with, and support, the actions of EUSRs with mandates in AU Member States/Regions; and (l) maintain close contacts and promote coordination with key international partners of the AU present in Addis Ababa, especially the United Nations, but also with non-State actors on the whole range of the CFSP/CSDP issues covered by the EU-AU partnership. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate acting under the authority of the HR. 2. The Political and Security Committee ("PSC") shall maintain a privileged link with the EUSR and shall be the EUSR's primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in close coordination with the European External Action Service ("EEAS"). Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 September 2011 to 30 June 2012 shall be EUR 715 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of his mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of his team. 2. Member States, institutions of the Union and the EEAS may propose the secondment of staff to work with the EUSR. The salary of such seconded personnel shall be covered by the EU Member State, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, institution of the Union or the EEAS and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Privileges and immunities of the EUSR and his staff The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of his staff shall be agreed with the host party/parties, as appropriate. Member States and the Commission shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of his team shall respect the security principles and minimum standards established by Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (2). Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union's delegations and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Union's policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with his mandate and on the basis of the security situation in his geographical area of responsibility, for the security of all personnel under his direct authority, notably by: (a) establishing a mission-specific security plan, providing for mission-specific physical, organisational and procedural security measures, governing the management of the secure movement of personnel to, and within, the mission area, and the management of security incidents, and providing for a contingency plan and a mission evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of his team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the Council, the Commission and the HR with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. Article 11 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report as necessary to Council working parties. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide the Foreign Affairs Council with reports. Article 12 Coordination 1. The EUSR shall promote overall Union political coordination. He shall help ensure that all Union instruments in the field are engaged coherently to attain the Union's policy objectives. The activities of the EUSR shall be coordinated with those of the Commission, as well as those of other EUSRs active in the region as appropriate. The EUSR shall provide regular briefings to Member States missions and the Union's delegations. 2. In the field, close liaison shall be maintained with the Heads of the Union delegations and Member States Heads of Mission who shall make best efforts to assist the EUSR in the implementation of the mandate. The EUSR shall also liaise with other international and regional actors in the field. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the Council, the Commission and the HR with a progress report at the end of January 2012 and a comprehensive mandate implementation report at the end of the mandate. Article 14 Entry into force This Decision shall enter into force on the day of its adoption. It shall apply from 1 September 2011. Done at Brussels, 21 September 2011. For the Council The President M. SAWICKI (1) OJ L 323, 8.12.2007, p. 45. (2) OJ L 141, 27.5.2011, p. 17.